DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 26-28 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Objections
Claim 9 is objected to because of the following informalities: in line 1, it is suggested to delete the article “A” in the phrase “The A shear coupling” to fix a typographical error and improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the shaft portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 8 depends on claim 7 in order to provide antecedent basis for the limitation in claim 9 because claim 7 introduces the “shaft portion” while claim 8 introduces the “first half” and “second half”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wollmann et al. US10221633.
Regarding independent claim 26, Wollmann discloses, in Figure 9,
A shear pin (Wollmann; shear member 44’’’’) for use in a shear coupling (Wollmann; Fig. 9; shear coupler 10’’’), the shear pin comprising (Wollmann; Fig. 9): 
a first end (Wollmann; Fig. 9; see labeled figure below); 
a second end opposite to the first end (Wollmann; Fig. 9; see labeled figure below), 
a shaft portion having a generally circular cross-sectional shape (Wollmann; Fig. 9; see labeled figure below), 
a shoulder (Wollmann; shoulder 82; see labeled figure below) formed between the shaft portion and the first end of the shear pin (Wollmann; Fig. 9), the shoulder having a diameter that is larger than a diameter of the shaft portion (Wollmann; Fig. 9; see labeled figure below), 
one or more external surfaces (Wollmann; Fig. 9; see labeled figure below) extending between the first end and the shaft portion (Wollmann; Fig. 9; see labeled figure below), the entirety of each of the one or more external surfaces extending between the first end and the shaft portion being devoid of external threads (Wollmann; Fig. 9; see labeled figure below); 
an externally threaded portion (Wollmann; Fig. 9; see labeled figure below) disposed between the shaft portion and the second end of the shear pin (Wollmann; Fig. 9; see labeled figure below); and 
a shear groove (Wollmann; shear neck 54; see labeled figure below) formed in a surface of the shaft portion (Wollmann; Fig. 9; see labeled figure below), the shear pin being adapted to separate at the shear groove when a tension force above a predetermined level is applied to the shear pin (Wollmann; Fig. 9; separation occurs at the shear neck 54).


    PNG
    media_image1.png
    921
    749
    media_image1.png
    Greyscale

Wollmann’s labeled Figure 9 for claims 26-28.



Regarding claim 28, Wollmann discloses wherein the shoulder and the externally threaded portion are formed on opposite sides of the shear groove (Wollmann; see labeled Fig. 9 above).

Allowable Subject Matter
Claims 1-8 and 10-25 are allowed.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, or if claim 8 is amended to depend on claim 7 instead of claim 1 to be consistent with the assumption made in the 35 U.S.C. 112(b) rejection of claim 9 above which would then appear to overcome the 35 U.S.C. 112(b) rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/26/22